UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8096



WILLIAM E. NICHOLSON-EL, a/k/a William Eugene
Nicholson,

                                             Petitioner - Appellant,

          versus


JOYCE K. CONLEY, Doctor,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-00-1117-5)


Submitted:   June 25, 2002                   Decided:   July 18, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Nicholson-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Nicholson-El appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Nicholson-El v. Conley, No. CA-00-1117-5 (S.D.W. Va.

Nov. 26, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2